Citation Nr: 1015311	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
for a period of 28 days from January 14, 1976 to February 11, 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  A November 2005 rating decision that denied service 
connection for a nervous condition, on the basis that the 
condition was not incurred in or aggravated by service, was 
not the subject of a perfected appeal.

2.  Evidence compiled since the November 2005 rating decision 
regarding service connection for a nervous condition is new, 
but does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a nervous 
condition has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1996 rating decision, the RO denied service 
connection for a nervous condition and the Veteran perfected 
an appeal as to that determination.  The Board issued a 
decision in January 1999, in which it determined that the 
claim for service connection was not well grounded as there 
was no competent evidence linking currently diagnosed anxiety 
and depression to service.  The determination of the Board is 
final.  

The RO thereafter denied a claim to reopen in a January 2002 
rating decision and the Veteran perfected an appeal.  In 
November 2003, the Board reopened the claim and remanded for 
additional development.  Once that development was completed, 
the Board issued a decision denying service connection for a 
psychiatric disorder.  The Board noted that the evidence of 
record showed diagnoses of malingering, a passive-aggressive 
personality disorder, a behavioral disorder (as manifested by 
impaired contact with reality, poor self-concept and 
anxiety), a generalized anxiety disorder with some possible 
depression, mild to borderline mental retardation and a 
personality disorder.  The Board found that service 
connection was not warranted as personality disorders are not 
disease or injuries within the meaning of applicable 
legislation and as the medical evidence did not indicate that 
he had a psychiatric disorder that was related to his 
military service.  This determination was not appealed to the 
Court of Appeals for Veterans Claims nor was a motion for 
reconsideration or to revise based on clear and unmistakable 
evidence filed.  Accordingly, that determination is now 
final.  See 38 C.F.R. § 20.1100 (2009).  
  
In a rating decision dated in November 2005 the RO reopened 
the claim for service connection for a nervous condition but 
denied on the merits as the condition was not incurred in or 
aggravated by service.  The Veteran filed a notice of 
disagreement and a statement of the case was issued.  In 
October 2006 additional medical evidence was received and the 
RO issued a supplemental statement of the case (SSOC) in 
November 2006.  The cover letter to the SSOC informed the 
Veteran that if he had not yet filed a formal appeal, he 
should do so as soon as possible and that he should read the 
instructions accompanying the VA Form 9, particularly the 
information about how long he had to file a substantive 
appeal.  The RO informed him in January 2007 that a 
substantive appeal had not been filed and provided him with 
appellate rights.  The Veteran then attempted to submit 
substantive appeals in February 2007 and in June 2007.  In 
October 2007, the RO notified the Veteran that his 
substantive appeal was not timely filed and provided 
appellate rights.  The Veteran did not appeal the 
determination that a timely substantive appeal had not been 
filed and therefore the November 2005 rating decision is 
final.  Even so, applicable law provides that a claim which 
is the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In a rating decision dated in July 2008 the RO issued a 
decision denying service connection for a nervous condition 
on the grounds that the evidence submitted was not new and 
material.  The appellant has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for a nervous condition is based on the same 
diagnoses and factual bases as the time the case was last 
decided on the merits, new and material evidence is necessary 
to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the November 2005 
rating decision included the appellant's service treatment 
records (STRs).  A November 1975 enlistment examination 
marked the appellant's psychiatric evaluation as normal.  A 
January 1983 psychological evaluation diagnosed the appellant 
with malingering and a passive-aggressive personality 
disorder.  A May 1991 psychological evaluation diagnosed the 
appellant with mild to borderline mental retardation and 
personality disorder with avoidant and oppositional features.  
Subsequent private and VA medical records reflect periodic 
treatment for, and evaluation of, a psychiatric condition 
variously diagnosed as a nervous disorder, a behavioral 
disorder (as manifested by impaired contact with reality, 
poor self-concept, and anxiety), a generalized anxiety 
disorder with some possible depression, mild to borderline 
mental retardation, and a personality disorder with avoidant 
and oppositional features.  In an undated letter received in 
September 2001, a private physician stated that the appellant 
had a nervous condition that was "as likely as not related 
to his military service."  In a March 2005 letter, another 
physician stated that while the appellant had anxiety 
disorder that was not specifically caused by his service, it 
was more likely than not aggravated and worsened by his 
service.  During an October 2004 VA examination the appellant 
reported that his nervous symptoms began before he entered 
service.  The examiner diagnosed the appellant with 
personality disorder, not otherwise specified with avoidant 
and oppositional traits, and mental retardation.  

Evidence compiled since the November 2005 rating decision 
includes private medical records that diagnosed the Veteran 
with anxiety disorder.  In March 2008 the appellant testified 
before a DRO that he was physically and mentally abused when 
he first entered the military.  

The evidence submitted continues to show the presence of a 
current psychiatric disorder.  However, no evidence has been 
received to link a current disability to service, which was 
the basis for the last denial of the claim.  While the 
Veteran has testified that he was abused in service, there is 
no evidence indicating that a current disability or a 
condition that pre-existed service was incurred in or 
aggravated by service.  Accordingly, the evidence compiled 
since the November 2005 rating decision, while new, is not 
material to the issue of service connection.  The newly 
submitted evidence does not link a current nervous condition 
to service.  The evidence thus does not raise a reasonable 
possibility of substantiating the appellant's claim for 
service connection.  New and material evidence having not 
been found, the appellant's request to reopen his claim must 
be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in April 2008 the appellant was advised of 
the information and evidence necessary to reopen his claim 
for service connection for a nervous condition, and of the 
evidence needed to substantiate the underlying claim for 
service connection.  He was also advised of the evidence that 
VA would seek to provide; and of the information and evidence 
that he was expected to provide.  He was also informed him of 
how VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  To the extent that there 
was error in informing the Veteran of the reasons for the 
prior denial and the types of evidence that would suffice to 
reopen the claim, the error is not prejudicial.  The 
statement of the case informed him that new and material 
evidence had not been submitted because the evidence did not 
show a relationship between a current disability and service.  
The contents of 38 C.F.R. § 3.156(a) were also set forth.  
Accordingly, the Board finds that the appellant has been 
provided adequate notice in accordance with 38 U.S.C.A §§ 
5103, 5103A with regard to his claim for service connection.

Regarding the duty to assist, STRs, VA treatment records, and 
private medical records have been obtained and associated 
with the claims file.  There is no indication that VA has 
been informed of the existence of outstanding relevant 
evidence.  Accordingly, the Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder, claimed as a nervous condition and, therefore, the 
appeal is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


